Citation Nr: 0921231	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected cephalgia (headaches).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2001 to May 
2002, and from January 2003 to May 2004.  He also served in 
the Iowa Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for cephalgia 
and assigned a noncompensable evaluation, effective May 15, 
2004.  The claims file was then transferred to the Des 
Moines, Iowa RO.  Subsequently, in a January 2007 rating 
decision, the RO increased the Veteran's initial evaluation 
from noncompensable to 30 percent disabling, also effective 
May 15, 2004.  

In February 2008, the appellant and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

In June 2008, the Board issued a decision that increased the 
initial rating for the service-connected cephalgia 
(headaches) to 50 percent, but it denied an initial rating in 
excess of this amount.  The Veteran appealed the Board's June 
2008 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2009, the Veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand (Joint Motion).  In a February 2009 Order, the Court 
granted the motion, vacated the portion of the Board's June 
2008 decision that denied an initial rating in excess of 50 
percent for service-connected headaches and remanded the 
matter to the Board for action consistent with the Joint 
Motion. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The January 2009 Joint Motion found that outstanding medical 
records from the Mayo Clinic should have been obtained.  In 
this regard, the Joint Motion noted that at the February 2008 
Board videoconference hearing the Veteran testified that he 
had been referred to the Mayo Clinic for assessment on a new 
headache medication routine and that he had an upcoming 
appointment in March 2008.  Private medical records, received 
after the February 2008 hearing, also indicate that the 
Veteran had been referred to the Mayo Clinic and plans to be 
seen there.  (See Board Transcript "Tr." at 8, 11.)  In 
light of the foregoing, the Board finds that a reasonable 
effort should be made to obtain these pertinent private 
medical records.  See 38 U.S.C.A. § 5103A(b).

The January 2009 Joint Motion also noted that entitlement to 
an extraschedular rating had been raised.  Under Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance. See also VAOPGCPREC 6-96.  However, the Board can 
address whether to refer a matter to appropriate VA officials 
for extraschedular evaluation when the issue either is raised 
by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

The Court has set forth a three-step analysis for determining 
whether an extraschedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); see also Barringer, 22 
Vet. App. at 244-46.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun, 
22 Vet. App. at 115.  Therefore, initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate and no referral is required.  In the second step, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by 38 C.F.R. § 
3.321(b)(1) (i.e., marked interference with employment and 
frequent periods of hospitalization).  Id. at 116.  When the 
rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such 
as marked interference with employment or frequent periods of 
hospitalization, then, third, the case must be referred for a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

Initially, the Board notes that the 50 percent initial 
evaluation represents the maximum available schedular rating 
under Diagnostic Code 8100.  After reviewing the record, the 
Board finds that the evidence satisfies the criteria under 
section 38 C.F.R. § 3.321(b)(1).  During the course of the 
appeal, the Veteran's headaches have been shown by competent 
clinical evidence of record to cause occupational limitations 
that are more severe than those contemplated by the current 
schedular disability rating.  Indeed, the record reflects 
that the Veteran, although working, has a unique work 
circumstance that affects him in terms of time lost, pay, and 
ability to keep his job.  (See February 2008 Board hearing 
Tr. at 4-6, 15).  For example, it was noted in the Joint 
Motion that the Veteran indicated that he is on a kind of 
"on-call" basis, where he misses opportunities to work when 
he is incapacitated by headaches.  The Veteran testified at 
the Board hearing that he missed 8 days of work in February 
2008.  (Id. at 6.)  Also, the May 2007 VA neurologic 
examination report reflects a diagnosis of cephalgia, chronic 
daily, moderate impact on functional ability.  As such, the 
case presents an exceptional disability picture and the 
regular schedular standards are inadequate.  

In sum, the above evidence raises the possibility that the 
Veteran's service-connected cephalgia impacts his employment 
beyond the level contemplated by the rating schedule.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (listing the 
schedular criteria for rating migraines).  Therefore, the 
issue of entitlement to an extraschedular initial rating for 
the Veteran's service-connected cephalgia is remanded for 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service in accordance with 38 
C.F.R. § 3.321(b)(1).  


Additionally, the Joint Motion notes that the Veteran's 
testimony at the February 2008 Board hearing, to include as 
referenced above, raises the possibility of an inability to 
obtain substantially gainful employment.  The record reflects 
that the Veteran meets the schedular requirement of 38 C.F.R. 
§ 4.16(a) (noting that if there are two or more service-
connected disabilities, there shall be at least one rating of 
at least 40 percent and a combined rating of at least 70 
percent).  The Board notes that medical evidence of record 
reflects that the Veteran may be too disabled to work due to 
service-connected disability.  See Certification of Health 
Care Provider, from the Veteran's treating physician, dated 
in February 2006 (noting, in a document to support the 
Veteran's request for leave under the Family and Medical 
Leave Act (FMLA), that the Veteran had a serious health 
condition--debilitating migraine headaches with an indefinite 
probable duration of incapacity and that it was possible that 
he would have two to three headaches a month that would 
require him to miss work); see also Letter, dated in February 
2006 (reflecting that the Veteran had been approved for 
intermittent leave under the FMLA beginning February 13, 2006 
because his health care provider had estimated that the 
frequency of his incapacity was two to three times per month, 
plus monthly visits with the health care provider).  The 
Board construes this evidence as raising an informal claim 
for entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  See Norris v. West, 12 Vet. App. 413, 421 (1999) 
(noting that if a veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 and there is evidence of 
service-connected unemployability, the record raises a claim 
for TDIU); see also Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a TDIU).  The Board notes that a 
claim of TDIU has not been certified to the Board on appeal 
nor has it otherwise been developed for appellate purposes.  
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2008); 38 C.F.R. § 
20.101 (2008); VAOPGCPREC 6-96.  As such, the Board finds 
that the AOJ should adjudicate entitlement to this VA 
compensation benefit in the first instance on remand.   



Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
that he supply the complete names, 
addresses, and dates of treatment of all 
medical care providers who have treated 
him for his service-connected headaches 
on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Inform the appellant to 
complete additional VA Form 21-4142s for 
any other medical care providers who may 
possess additional records.  As reflected 
by the record, the Veteran should be 
specifically asked to provide the 
complete names, addresses, and dates of 
treatment at the Mayo Clinic in 
Rochester, Minnesota in 2008 (and/or 
2009) regarding his headaches.

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with the 
claims file the Veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  
To the extent that efforts to obtain the 
records are unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

2.  Obtain all of the Veteran's VA 
treatment records and progress reports 
from April 2007 until present located at 
the VA Mason City Outpatient Clinic, the 
VA medical center in Des Moines, Iowa or 
any other VA facility where the Veteran 
received treatment regarding his service-
connected headaches.  If no records are 
available, the claims folder must 
indicate this fact.  The appellant and 
his representative should also be 
informed of the negative results.

3.  After associating any newly obtained 
records with the claims file, refer the 
case to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service for consideration of an 
extraschedular initial evaluation for the 
Veteran's service-connected cephalgia 
under the provisions of 38 C.F.R. § 
3.321(b)(1).

4.  Adjudicate the appellant's claim for 
TDIU in the first instance, after 
conducting any necessary development, to 
include obtaining a completed VA Form 21-
8940 from the Veteran and/or obtaining a 
medical opinion.  Notice of the 
determination and his appellate rights 
should be provided to the Veteran and his 
representative.

5.  Following completion of all indicated 
development, readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 50 percent for service-
connected cephalgia (headaches), to 
include consideration of an 
extraschedular initial evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1), in 
light of all the evidence of record.  If 
any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


